USCA11 Case: 21-13936      Date Filed: 11/17/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13936
                   Non-Argument Calendar
                   ____________________

IN RE: DAWN OHLSSON,
                                                        Debtor.
___________________________________________________


DAWN OHLSSON,
                                             Plaintiff-Appellant,
versus
U.S. BANK NATIONAL ASSOCIATION,
as Trustee for Structured Asset Securities
Corporation Mortgage Pass-Through Certificates, Series 2006-BCI,
USCA11 Case: 21-13936       Date Filed: 11/17/2022    Page: 2 of 6




2                     Opinion of the Court                21-13936

                                              Defendant-Appellee.


                    ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 8:20-cv-02724-KKM,
                 Bkcy No. 8:20-bk-00975-CPM
                   ____________________

Before ROSENBAUM, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Dawn Ohlsson, a pro se debtor who filed for bankruptcy
protection under Chapter 7, appeals the bankruptcy court’s dismis-
sal of her adversary complaint seeking to invalidate U.S. Bank Na-
tional Association’s (“U.S. Bank”) mortgage lien on her residence.
The district court affirmed the bankruptcy court, and so do we.
        In February 2020, Ohlsson filed a voluntary petition for
bankruptcy under Chapter 7. Ohlsson’s primary asset was her res-
idence at 3261 Mayflower Street in Sarasota, Florida. Not long af-
ter Ohlsson filed for bankruptcy, U.S. Bank moved for relief from
the automatic stay based on a state-court 2018 foreclosure judg-
ment concerning the property. According to the attached “Agreed
Uniform Final Judgment of Mortgage Foreclosure,” U.S. Bank held
a “first mortgage lien” on the property, it was owed $316,414.48 as
of September 2018, and it was entitled to recover that amount
USCA11 Case: 21-13936            Date Filed: 11/17/2022         Page: 3 of 6




21-13936                  Opinion of the Court                               3

through a foreclosure sale of the property. Ohlsson responded by
filing an adversary complaint challenging the validity of U.S. Bank’s
mortgage lien and seeking declaratory relief that the mortgage was
a “legal nullity,” and that U.S. Bank had no enforceable interest in
the property.
       The bankruptcy court granted U.S. Bank’s motion to dismiss
the complaint after holding a hearing. The court found that it
lacked jurisdiction over Ohlsson’s complaint under the Rooker-
Feldman1 doctrine because Ohlsson sought relief that would effec-
tively invalidate the final state-court foreclosure judgment. The
court also rejected Ohlsson’s argument that U.S. Bank was re-
quired to file a proof of claim to pursue its interest in the property.
The district court affirmed the bankruptcy court on appeal, and
Ohlsson now appeals to this Court. 2
       In bankruptcy appeals, we independently examine the fac-
tual and legal determinations of the bankruptcy court, applying the
same standards of review as the district court. Iberiabank v. Geisen
(In re FFS Data, Inc.), 776 F.3d 1299, 1303 (11th Cir. 2015). We
review determinations of law de novo and factual findings for clear
error. HSSM # 7 Ltd. P’ship v. Bilzerian (In re Bilzerian), 100 F.3d


1 The Rooker-Feldman doctrine is named for District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co.,
263 U.S. 413, 416 (1923).
2 We disagree that Ohlsson’s notice of appeal was untimely, as U.S. Bank as-
serts, given the lack of a separate judgment. See Fed. R. App. P. 4(a)(7)(A).
USCA11 Case: 21-13936         Date Filed: 11/17/2022      Page: 4 of 6




4                       Opinion of the Court                  21-13936

886, 889 (11th Cir. 1996). Whether a claim is subject to dismissal
under Rooker-Feldman is a legal question we review de novo.
Behr v. Campbell, 8 F.4th 1206, 1209 (11th Cir. 2021).
        The Rooker-Feldman doctrine recognizes that “state court
litigants do not have a right of appeal in the lower federal courts.”
Id. at 1209–10. “[O]nly the Supreme Court can ‘reverse or modify’
state court judgments; neither district courts nor the circuits can
touch them.” Id. at 1210. So when a litigant “come[s] to federal
district court[] complaining of injuries caused by state-court judg-
ments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judg-
ments,” the court lacks jurisdiction. Id. (quotation marks omitted).
The doctrine is “limited” and “narrow,” though: “Only when a los-
ing state court litigant calls on a district court to modify or overturn
an injurious state-court judgment should a claim be dismissed un-
der Rooker-Feldman.” Id. at 1210–11. It is not a “broad means of
dismissing all claims related in one way or another to state court
litigation.” Id. at 1212.
        Here, the bankruptcy court did not err in dismissing
Ohlsson’s adversary complaint in part for lack of subject-matter ju-
risdiction under Rooker-Feldman. Ohlsson complained of injuries
caused by the state-court foreclosure judgment and U.S. Bank’s at-
tempts to enforce that judgment. See id. at 1212 (“The injury must
be caused by the judgment itself. Period.”). And she invited “re-
view and rejection” of that ruling by seeking declaratory and in-
junctive relief that would nullify the state court’s judgment that
USCA11 Case: 21-13936         Date Filed: 11/17/2022     Page: 5 of 6




21-13936                Opinion of the Court                         5

U.S. Bank held a valid first mortgage lien on the property and was
owed more than $300,000, which it could collect by foreclosure
sale. See id. at 1210–11. Specifically, Ohlsson sought declaratory
relief that would invalidate U.S. Bank’s mortgage lien and injunc-
tive relief that would prevent it from enforcing its interest in the
property. The mere fact that Ohlsson’s complaint was not “styled
as an appeal of a state court judgment” does not matter because
“Rooker-Feldman is not so easily bypassed.” May v. Morgan Cnty.,
878 F.3d 1001, 1005 (11th Cir. 2017); see Behr, 8 F.4th at 1210–11
(“[A]ppeals of state court judgments are barred under Rooker-Feld-
man, no matter how the claims are styled.”).
        We agree with Ohlsson insofar as Rooker-Feldman does not
bar her arguments based on U.S. Bank’s failure to file a proof of
claim in the bankruptcy proceeding. But the bankruptcy and dis-
trict courts correctly concluded that she was not entitled to relief
on this issue.
        Ohlsson mainly relies on Rule 3002, which provides that a
creditor “must file a proof of claim or interest for the claim or in-
terest to be allowed.” Fed. R. Bankr. P. 3002(a). Yet that same rule
makes clear that the failure to file a proof of claim does not invali-
date a lien that secures the claim. Id. (“A lien that secures a claim
against the debtor is not void due only to the failure of any entity
to file a proof of claim.). Similarly, 11 U.S.C. § 506(d) provides that
a lien securing a claim is not void due simply to the “failure . . . to
file a proof of such claim.” As applied here, these rules mean that
USCA11 Case: 21-13936         Date Filed: 11/17/2022     Page: 6 of 6




6                       Opinion of the Court                 21-13936

U.S. Bank’s failure to file a proof of claim has no effect on the va-
lidity of its mortgage lien.
        Nor was a proof of claim called for in this case. Rule 2002(e)
provides that, in a no-asset Chapter 7 case, the trustee may notify
the creditors that it is unnecessary to file claims. Fed. R. Bankr. P.
2002(e). This reflects that an “allowed claim in bankruptcy . . . per-
mits the claimant to participate in the distribution of the bank-
ruptcy estate.” Ziino v. Baker, 613 F.3d 1326, 1328 (11th Cir. 2010).
So if there are no assets to distribute in bankruptcy, there is no need
to make a claim or interest “allowed” by filing a proof of claim. See
id.; Fed. R. Bankr. P. 3002(a). That’s exactly what happened here.
The Trustee notified creditors that there were no assets to distrib-
ute and that filing a proof of claim was unnecessary. As a result,
U.S. Bank cannot be faulted for not filing a proof of claim. And
again, even if there were assets to distribute, U.S. Bank’s failure to
file a proof of claim would not undermine the validity of its mort-
gage lien or its rights under state law. See 11 U.S.C. § 506(d); Fed.
R. Bankr. P. 3002(a).
       For these reasons, we affirm the bankruptcy court’s dismis-
sal of Ohlsson’s complaint.
       AFFIRMED.